Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 1 of 8 PageID #: 967




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 LISA MARIE MONTGOMERY,          )
                                 )
                Petitioner,      )
                                 )
          v.                     )         Case No. 2:21-cv-00020-JPH-DLP
                                 )
 WARDEN OF USP TERRE HAUTE, IN., )
 et al.,                         )
                                 )
                Respondents.     )



                   EXHIBIT D
         LESLIE WHEAT, PH.D. DECLARATION
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 2 of 8 PageID #: 968
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 3 of 8 PageID #: 969
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 4 of 8 PageID #: 970
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 5 of 8 PageID #: 971
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 6 of 8 PageID #: 972
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 7 of 8 PageID #: 973
Case 2:21-cv-00020-JPH-DLP Document 13-4 Filed 01/10/21 Page 8 of 8 PageID #: 974
